Name: 2002/605/EC: Commission Decision of 17 July 2002 concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances (notified under document number C(2002) 2656)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  health;  environmental policy;  deterioration of the environment;  information technology and data processing;  technology and technical regulations
 Date Published: 2002-07-24

 Avis juridique important|32002D06052002/605/EC: Commission Decision of 17 July 2002 concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances (notified under document number C(2002) 2656) Official Journal L 195 , 24/07/2002 P. 0074 - 0080Commission Decisionof 17 July 2002concerning the questionnaire relating to Council Directive 96/82/EC on the control of major-accident hazards involving dangerous substances(notified under document number C(2002) 2656)(2002/605/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances(1), and in particular Article 19(4) thereof,Whereas:(1) Article 19(4) of Directive 96/82/EC requires the Member States to report on the implementation of this Directive on a three-year basis.(2) This report has to be established on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment(2).(3) The three-year period should cover 2003 to 2005 inclusive.(4) The measures envisaged in this Decision are in accordance with the opinion delivered by the Committee set up by Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1The questionnaire as attached in the Annex is hereby adopted.Article 2The Member States shall draw up a report covering the period 2003 to 2005 inclusive in accordance with the questionnaire in the Annex.Article 3Member States shall provide the Commission with that report by 30 September 2006 at the latest.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 July 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 10, 14.1.1997, p. 13.(2) OJ L 377, 31.12.1991, p. 48.ANNEXQuestionnaire for the three-year report referred to in Article 19(4) of Directive 96/82/EC on the control of major-accident hazards involving dangerous substances (Seveso II)1. General information(a) Who are the main competent authorities responsible for the enforcement of the Seveso II Directive and what are their main tasks?(b) For each of the three years covered by the reporting period(1):(i) how many establishments were subject to the provisions transposing Article 6 and not to the provisions transposing Article 9? ("lower tier" establishments)(ii) how many establishments were subject to the provisions transposing Article 9? ("upper tier" establishments)(iii) how many establishments were not covered by the Directive and have joined the "lower tier" category, due to amendments to the Directive or to the classification scheme of dangerous substances? (Establishments that were not covered by the Directive and that are now covered by the lower tier provisions for the first time in the current year, due to a legislative change)(iv) how many "non Seveso" establishments have joined the "upper tier" category, due to amendments to the Directive or to the classification scheme of dangerous substances? (Establishments that were not covered by the Directive and that are now covered by the upper tier provisions)(v) how many "Seveso lower tier" establishments have joined the "upper tier" category, due to amendments to the Directive or to the classification scheme of dangerous substances? (Lower tier establishments that have become upper tier establishments)(vi) how many "Seveso lower tier" establishments are no longer in the scope of the Directive, due to amendments to the Directive or to the classification scheme of dangerous substances? (Lower tier establishments that are no longer subject to the Seveso provisions)(vii) how many "Seveso upper tier" establishments have become "lower tier" establishments, due to amendments to the Directive or to the classification scheme of dangerous substances?(viii) how many "Seveso upper tier" establishments are no longer in the scope of the Directive, due to amendments to the Directive or to the classification scheme of dangerous substances? (Upper tier establishments that are no longer subject to the Seveso provisions).2. Safety reports(a) Total number of establishments falling within the scope of Article 9 and who have not yet submitted any safety report (since the entry into force of the Directive) at the end of each of the years covered by the reporting period?(b) On 31 December 2005, how many upper tier establishments were in the case:(i) its safety report was updated for the last time before 1 January 2003;(ii) its safety report was updated for the last time during the year 2003;(iii) its safety report was updated for the last time during the year 2004;(iv) its safety report was updated for the last time during the year 2005;(v) the date of the last update is unknown.(c) What is the mean period of time between the reception of a safety report and the communication of conclusions to the operator?(d) The answer to this question is optional. In the context of the review of the safety report, as required under Article 9(5), the operator may review the safety report and then decide not to revise it. In this case, on 31 December 2005, how many upper tier establishments were in the case:(i) its safety report was reviewed for the last time before 1 January 2003 and the review did not lead to any revision of the safety report;(ii) its safety report was reviewed for the last time during the year 2003 and the review did not lead to any revision of the safety report;(iii) its safety report was reviewed for the last time during the year 2004 and the review did not lead to any revision of the safety report;(iv) its safety report was reviewed for the last time during the year 2005 and the review did not lead to any revision of the safety report;(v) the date of the last review is unknown.3. Emergency plans1. How many upper tier establishments do not have an internal emergency plan(2), as required under Article 11(1)(a) of the Directive.2. How many upper tier establishments have an internal emergency plan, as required under Article 11(1)(a) of the Directive?3. For how many upper tier establishments is the situation under assessment with regard to the existence of an internal emergency plan?4. How many upper tier establishments have external emergency plans not drawn up by the designated authorities, as referred to in Article 11(1)(c) of the Directive? (Brief explanation should be added if the number is not zero.)5. Give a brief explanation of the way external emergency plans are tested (e.g. part test, full test, involving emergency services, desk top, etc.) and specify the criteria used for considering that an external emergency plan has been tested.6. For how many upper tier establishments was the external emergency plan tested for the last time in 2003?7. For how many upper tier establishments was the external emergency plan tested for the last time in 2004?8. For how many upper tier establishments was the external emergency plan tested for the last time in 2005?9. In how many cases have the competent authorities decided, in view of the information contained in the safety report, that the requirements to produce an external emergency plan shall not apply, as foreseen by Article 11(6)? Explain and justify briefly the cases.4. Domino effects(a) Provide general background information on the methodology for identifying the establishments or groups of establishments referred to in Article 9(1).(b) How many groups of establishments have been identified, where the likelihood and the possibility or consequences of a major accident may be increased, because of the location and the proximity of such establishments, as referred to in Article 8(1) of the Directive on the domino effect?(c) What is the average number of establishments per group? (optional)(d) What is the number of establishments of the smallest group? (group with the smallest number of establishments) (optional)(e) What is the number of establishments of the biggest group? (group with the highest number of establishments) (optional)(f) What is the strategy followed to ensure that suitable information is exchanged in an appropriate manner for establishments liable to be affected by a domino effect? Illustrate the strategy by one or two concrete examples and highlight the difficulties encountered in practice.5. Land-use planningProvide general background information on the concrete measures for fulfilling the objectives of Article 12 in general and, in particular, for ensuring the control of new developments around existing sites as well as the siting of new sites.6. Information on safety measures1. How many establishments have informed the public, at least once during the period 2003 to 2005, in compliance with Article 13?2. For how many establishments have the competent authorities made available to other Member States sufficient information to enable them to prepare emergency plans, as required in Article 13(2)?3. For how many establishments have the competent authorities received sufficient information from other Member States in order to enable them to prepare emergency plans, as required in Article 13(2)?4. In how many cases have the competent authorities provided information to another Member State on establishments, close to the territory of another Member State, incapable of creating a major accident hazard beyond its boundary, as referred to in Article 13(3)?5. Describe briefly the strategy for informing the public. Who is responsible for informing the public? What means are used for informing the public? Who shoulders the cost for such information? Is there any evaluation of the cost for informing the public? Is the information really made available to the public and how is it monitored? Is the quality and accuracy of the public information strategy checked on a regular basis and how?7. Prohibition of use1. What are the different coercive instruments that can be used in case of infringement to the legislation? (administrative legal actions, financial penalties, prohibition of use as referred to in Article 17 etc).2. In how many cases have each of these instruments been used?8. Inspection(a) Give an overview of the strategy and means for inspection, including rough estimate of the total man-hours of the inspectorate, fulfilling the requirements laid down by the directive, tasks of the inspectors and their minimum qualifications.(b) For each of the three years covered by the reporting period, how many upper tier establishments have been inspected at least once(3)?(c) For each of the three years covered by the reporting period, how many lower tier establishments have been inspected at least once?(d) How many upper tier establishments have not been inspected at least once during the three years 2003, 2004 and 2005?(e) How many lower tier establishments have not been inspected at least once during the three years 2003, 2004 and 2005?9. Ports and marshalling yards (optional)With due regard for the Treaty and in compliance with the relevant Community legislation, Member States may retain or adopt appropriate measures for transport-related activities at docks, wharves and marshalling yards, which are excluded from the Directive, in order to ensure a level of safety equivalent to that established by the Directive. This optional question aims therefore at exchanging information on adopted measures and major accidents in this field.(a) Give an overview of the different "Seveso-like" measures (external emergency plans, land-use planning, information to the public, etc.) that might apply to a certain extent to ports and/or marshalling yards.(b) How many major accidents complying with the accident notification criteria, as specified in Annex VI to the Directive, occurred in a port?(c) How many major accidents complying with the accident notification criteria, as specified in Annex VI to the Directive, occurred in a marshalling yard?>PIC FILE= "L_2002195EN.007801.TIF">>PIC FILE= "L_2002195EN.007901.TIF">>PIC FILE= "L_2002195EN.008001.TIF">(1) The following questions (i) to (viii) are only relevant for the Member States that have not transmitted the corresponding information to the Commission through the SPIRS system.(2) It can be assumed that an establishment has an internal emergency plan, when the competent authorities, on the basis of the examination of the safety report, have proof that an internal emergency plan exists. Unless other elements indicate otherwise, it will be assumed that an establishment has no internal emergency plan if the safety report has not been sent, or if the safety report has been examined and does not prove the existence of an internal emergency plan. In the cases where the safety report has been received but not yet examined, the situation has to be qualified as "under assessment".(3) In questions 8(b), 8(c), 8(d) and 8(e), the wording "inspected" relates to inspections that have led to the preparation of a report as requested in Article 18(2)(b).